DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A (i.e. embodiment related to Figs.1-4 and encompassing claims 1-15) in the reply filed on 01/07/2021 is acknowledged.
3.	Claim 10 is further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (i.e. the embodiment of Figs.5-6) for comprising the stressor is closer to the drain electrode and farther from the gate electrode, there being no allowable generic or linking claim. 
Claim Interpretation
4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the aluminum gallium nitride layer comprises a tensile stress”, “silicon oxide layer increases the tensile stress in the aluminum gallium nitride layer”, “the stressor decreases the tensile stress in the aluminum gallium nitride layer”, “the silicon oxide layer comprises a compressive stress” and “the stressor comprises a tensile stress” in claims 1, 5, 7 and 12.
That is, the instant Invention describes, in Par.[0023] and [0026], that “Because the sizes of the lattice of the gallium nitride layer 10 and the aluminum gallium nitride layer 12 are different, a tensile stress T1 is formed in the aluminum gallium nitride layer 12, and a compressive stress C1 is formed in the gallium nitride layer 10 after the aluminum gallium nitride layer 12 contacts the gallium nitride layer 10” and “Because the silicon oxide layer 20 is formed by the FCVD 18, the silicon oxide layer 20 includes a compressive stress C3.  Therefore, the aluminum gallium nitride layer 12 around the silicon oxide layer 20 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 7-9 and 11-14 sare rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (US 2011/0254057 A1 hereinafter referred to as “Jeon”).
With respect to claim 1, Jeon discloses in Figs.1-7, a high electron mobility transistor (HEMT) (see Par.[0031] wherein HEMT structure is disclosed), comprising: a gallium nitride layer (122); an 
Moreover, regarding the limitation “the silicon oxide layer is formed by a flowable chemical vapor deposition”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Jeon because such limitations requires specific process steps of FCVD. Therefore, the aforementioned claimed limitations are “product by process” limitations. Applicant attention is thereby directed to the fact that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.
With respect to claim 2, Jeon discloses in Figs.1-7, the HEMT, wherein a top surface of the silicon oxide layer/(silicon layer into defects voids) is aligned with the aluminum gallium nitride layer (126).
With respect to claim 3, Jeon discloses in Figs.1-7, the HEMT, wherein the silicon oxide layer/(silicon oxide layer 130 in defects void 126) (134) is disposed in the aluminum gallium nitride layer (124) directly under the source electrode (144), in the aluminum gallium nitride layer (124) directly under the drain electrode (144), or in the aluminum gallium nitride layer (124) between the aluminum gallium nitride layer (124) directly under the source electrode (144) and the aluminum gallium nitride layer (124) directly under the drain electrode (144) (see Par.[0032]-[0034] wherein III-nitride based materials layers (e.g. GaN layer 122 and AlGaN layer 124) are disclosed; see Par.[0036] wherein Schottky electrode 142 surrounded by ohmic electrodes 144 are disclosed; see Par.[0044]-[0046] wherein silicon oxide 130 formed by ALD which is a specific type of chemical vapor deposition with a given precursor chemical flow (i.e. specific type of flowable CVD) into empty void space defects 126 are disclosed).
With respect to claim 4, Jeon discloses in Figs.1-7, the HEMT, further comprising a plurality of the silicon oxide layers (134) disposed in the aluminum gallium nitride layer (124) (see Par.[0032]-[0034] wherein III-nitride based materials layers (e.g. GaN layer 122 and AlGaN layer 124) are disclosed; see Par.[0036] wherein Schottky electrode 142 surrounded by ohmic electrodes 144 are disclosed; see Par.[0044]-[0046] wherein silicon oxide 130 formed by ALD which is a specific type of chemical vapor deposition with a given precursor chemical flow (i.e. specific type of flowable CVD) into empty void space defects 126 are disclosed).
With respect to claim 5, Jeon discloses in Figs.1-7, the HEMT, wherein the silicon oxide layer (134) comprises a compressive stress (likewise to the present Invention in Par.[0023] and [0026] having FCVD silicon oxide layer will induce compressive stress Par.[0044]-[0046] wherein silicon oxide 130 formed by ALD which is a specific type of chemical vapor deposition with a given precursor chemical flow (i.e. specific type of flowable CVD) into empty void space defects 126 are disclosed and having FCVD (i.e. ALD) will induce compressive stress in silicon oxide layer).
With respect to claim 7, Jeon discloses in Figs.1-7, a high electron mobility transistor (HEMT) comprising: a gallium nitride layer (122); an aluminum gallium nitride layer (124) disposed on the gallium nitride layer (122), wherein the aluminum gallium nitride layer (124) comprises a tensile stress; a source 
With respect to claim 8, Jeon discloses in Figs.1-7, the HEMT, wherein a top surface of the stressor (134) is aligned with the aluminum gallium nitride layer.
With respect to claim 9, Jeon discloses in Figs.1-7, the HEMT, wherein the stressor (134) is disposed in the aluminum gallium nitride layer (124) directly under the drain electrode (144), in the aluminum gallium nitride layer (124) directly under the gate electrode (142), or in the aluminum gallium nitride layer (122) between the aluminum gallium nitride layer (124) directly under the gate electrode (142) and the aluminum gallium nitride layer (124) directly under the drain electrode (144).
With respect to claim 11, Jeon discloses in Figs.1-7, the HEMT, further comprising a plurality of the stressors (134) embedded in the aluminum gallium nitride layer (124).
With respect to claim 12, Jeon discloses in Figs.1-7, the HEMT, wherein the stressor comprises a tensile stress (see Par.[0044]-[0046] wherein silicon oxide 130/134 formed by ALD which is a specific type of chemical vapor deposition with a given precursor chemical flow (i.e. specific type of flowable CVD) into empty void space defects 126 are disclosed; likewise to the present Invention in Par.[0023] and [0026] having AlGaN/GaN lattice mismatch will induce that AlGaN comprises a temsile stress and having FCVD (i.e. ALD) will induce increases the tensile stress in the AlGaN).
With respect to claim 13, Jeon discloses in Figs.1-7, the HEMT, wherein the stressor is silicon oxide or silicon nitride.
With respect to claim 14, Jeon discloses in Figs.1-7, the HEMT, wherein the stressor is a silicon oxide formed by a chemical vapor deposition process (see Par.[0044]-[0046] wherein silicon oxide 130/134 formed by ALD which is a specific type of chemical vapor deposition with a given precursor chemical flow (i.e. specific type of flowable CVD) into empty void space defects 126 are disclosed; likewise to the present Invention in Par.[0023] and [0026] having AlGaN/GaN lattice mismatch will induce that AlGaN comprises a temsile stress and having FCVD (i.e. ALD) will induce increases the tensile stress in the AlGaN).
8.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2013/0134435 A1 hereinafter referred to as “Yu”).
With respect to claim 1, Yu discloses, in Figs.1A-1B and 2A-2D, a high electron mobility transistor (HEMT), comprising: a gallium nitride layer; an aluminum gallium nitride layer (111) disposed on the gallium nitride layer (109), wherein the aluminum gallium nitride layer comprises a tensile stress; a source electrode and a drain electrode disposed on the aluminum gallium nitride layer (see Par.[0016]-[0018] wherein GaN layer 109 and AlGaN layer 111 are disclosed; Likewise to the present Invention providing AlGaN over GaN will induce tensile stress in AlGaN because of the lattice mismatch (e.g. see Ghassemi et al. US 2016/0293505 A1 in Fig.2)); a gate electrode (119) disposed on the aluminum gallium nitride layer (111) between the source electrode (115) and the drain electrode (117) (see Par.[0020] wherein source 115, drain 117 and gate 119 are disclosed); and at least one silicon oxide layer (103) embedded in the aluminum gallium nitride layer (111), wherein the silicon oxide layer (103) is formed by a flowable chemical vapor deposition, and the silicon oxide layer increases the tensile stress in the aluminum gallium nitride layer (see Par.[0021]-[0025] wherein silicon oxide dielectric 104 plug portion 103 formed by CVD (e.g. flowable CVD); likewise to the present Invention in Par.[0023] and [0026] having AlGaN/GaN lattice mismatch will induce that AlGaN comprises a temsile stress and having FCVD (i.e. ALD) will induce increases the tensile stress in the AlGaN).
Moreover, regarding the limitation “the silicon oxide layer is formed by a flowable chemical vapor deposition”, it is submitted that such limitation does not further define the structure as instantly claimed, nor serve to distinguish over Yu because such limitations requires specific process steps of FCVD. Therefore, the aforementioned claimed limitations are “product by process” limitations. Applicant attention 
With respect to claim 2, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein a top surface of the silicon oxide layer (103) is aligned with the aluminum gallium nitride layer (111).
With respect to claim 3, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein the silicon oxide layer is disposed in the aluminum gallium nitride layer directly under the source electrode, in the aluminum gallium nitride layer directly under the drain electrode, or in the aluminum gallium nitride layer between the aluminum gallium nitride layer directly under the source electrode and the aluminum gallium nitride layer directly under the drain electrode.
With respect to claim 4, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, further comprising a plurality of the silicon oxide layers (103) disposed in the aluminum gallium nitride layer (111).
With respect to claim 5, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein the silicon oxide layer (103) comprises a compressive stress (see Par.[0021]-[0025] wherein silicon oxide dielectric 104 plug portion 103 formed by CVD (e.g. flowable CVD); likewise to the present Invention in Par.[0023] and [0026] having AlGaN/GaN lattice mismatch will induce that AlGaN comprises a temsile stress and having FCVD (i.e. ALD) will induce increases the tensile stress in the AlGaN).
With respect to claim 6, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein a thickness of the silicon oxide layer (103) is not larger than a thickness of the aluminum gallium nitride layer (111).
With respect to claim 7, Yu discloses, in Figs.1A-1B and 2A-2D, a high electron mobility transistor (HEMT) comprising: a gallium nitride layer (109); an aluminum gallium nitride layer (111) disposed on the gallium nitride layer (109), wherein the aluminum gallium nitride layer (111) comprises a 
With respect to claim 8, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein a top surface of the stressor (103) is aligned with the aluminum gallium nitride layer (111).
With respect to claim 9, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein the stressor is disposed in the aluminum gallium nitride layer directly under the drain electrode, in the aluminum gallium nitride layer directly under the gate electrode, or in the aluminum gallium nitride layer (111) between the aluminum gallium nitride layer (111) directly under the gate electrode (119) and the aluminum gallium nitride layer (111) directly under the drain electrode.
With respect to claim 11, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, further comprising a plurality of the stressors embedded in the aluminum gallium nitride layer.
With respect to claim 12, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein the stressor comprises a tensile stress.
With respect to claim 13, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein the stressor is silicon oxide or silicon nitride (see Par.[0021]-[0025] wherein silicon oxide dielectric 104 plug portion 103 formed by CVD (e.g. flowable CVD)).
With respect to claim 14, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein the stressor is a silicon oxide (103) formed by a chemical vapor deposition process (see Par.[0021]-[0025] wherein silicon oxide dielectric 104 plug portion 103 formed by CVD (e.g. flowable CVD)).
With respect to claim 15, Yu discloses, in Figs.1A-1B and 2A-2D, the HEMT, wherein a thickness of the stressor is smaller than a thickness of the aluminum gallium nitride layer.
Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818